Citation Nr: 0307576	
Decision Date: 04/22/03    Archive Date: 04/30/03	

DOCKET NO.  97-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 
50 percent, for the period from April 24, 1995 to January 11, 
1999, for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 50 
percent for the period from April 24, 1996 to June 9, 1999, 
and in excess of 60 percent for the period from June 10, 
1999, for bilateral hearing loss

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability, for the period prior to April 12, 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office 
(RO).  A February 1997 rating decision denied the veteran an 
increased evaluation for his service-connected PTSD and 
bilateral hearing loss, which were then rated 30 percent and 
50 percent disabling, respectively as well as entitlement to 
a TDIU rating.  An October 1997 rating decision increased the 
disability evaluation for the veteran's service-connected 
PTSD from 30 percent to 50 percent disabling, effective from 
April 24, 1996.  A September 1999 rating decision by the RO 
increased the disability evaluation for the veteran's 
bilateral hearing loss from 50 percent to 60 percent 
disabling effective from June 10, 1999 and also increased the 
disability evaluation for the veteran's PTSD from 50 percent 
to 100 percent, effective from January 12, 1999.  This 
determination also granted the veteran entitlement to a TDIU 
rating effective from April 12, 1997 to January 11, 1999.  


FINDINGS OF FACT

1.  During the relevant period from April 24, 1996 to 
January 11, 1999, the veteran's PTSD was productive of no 
more than considerable impairment of social and industrial 
adaptability according to the rating criteria in effect prior 
to November 7, 1996, and; was productive of no more than 
occupational and social impairment with reduced reliability 
and productivity according to the rating criteria effective 
on or after November 7, 1996.  

2.  During the relevant period from April 24, 1996, the 
evidence of record demonstrates that the veteran's bilateral 
hearing loss has been manifested by average pure tone 
threshold loss of 86 decibels in the right ear and 
73 decibels in the left ear and by speech recognition of 
28 percent in the right ear and 68 percent in the left ear, 
and; average pure tone thresholds of 87 decibels in the right 
ear and 78 decibels in the left ear and by speech recognition 
of 36 percent in the right ear and 68 percent in the left 
ear.  

3.  For the period from June 10, 1999, the evidence of record 
demonstrates the veteran's bilateral hearing loss is 
currently manifested by an exceptional pattern of hearing in 
the left ear with a pure tone threshold of 30 decibels at 
1,000 hertz, and pure tone thresholds of 90 decibels at 
2,000 hertz.  

4.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disability beginning October 1, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD, for the period from April 24, 1996 to January 11, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, Diagnostic Code 9411 
(prior to and effective November 7, 1996).  

2.  The criteria for increased evaluation in excess of 
50 percent for the period April 24, 1996 to June 9, 1999, and 
in excess of 60 percent for the period since June 9, 1999, 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85 and Part 4, 
Diagnostic Code 6105 (effective prior to June 10, 1999); 
38 C.F.R. § 4.86(b), and Part 4, Diagnostic Code 6100 (2002).  

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met, for the period from October 1, 
1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law and it's 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-
(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of the evidence to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative with copies of 
the appealed rating decisions noted above, and statements of 
the case dated in May 1997, October 1997, September 1999, and 
March 2000.  These documents provided notice of the law and 
governing regulations, the evidence needed to substantiate 
his claim for the benefits sought, and the reasons for the 
determination made regarding each claim.  While the veteran 
was not specifically notified of what portion of the evidence 
that he would be responsible for submitting, it is apparent 
from the aforementioned documents that the RO identified to 
the veteran the information and evidence necessary to support 
his claims, and then offered to assist him by assuming sole 
responsibility for obtaining such relevant evidence on the 
veteran's behalf.  In this context, the information and 
evidence that has been associated with the claims file 
consists of the veteran's service medical records, copies of 
the veteran's post-service private treatment records, reports 
of evaluations provided to the veteran in connection with his 
claim for Social Security Administration benefits, reports of 
VA examinations provided to the veteran in connection with 
his current claims, statements from the veteran's former 
employers, and assertions made by the veteran and his 
representative in support of his claims.  There is no 
identified evidence that has not been accounted for; and the 
veteran and his representative have been given the 
opportunity to submit written argument.  Thus, the Board 
finds that the provisions of the VCAA with respect to the 
requirements to notify the veteran of the evidence needed to 
substantiate his claims as well as the party responsible for 
obtaining such relevant evidence are satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
under these circumstances, VA has satisfied both its duty to 
notify and assist the veteran in his case and adjudication of 
this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  


Factual Background

A review of the evidence shows that the veteran served in 
Vietnam as an armor intelligence specialist.  His awards and 
decorations include the Bronze Star Medal with V device, the 
Purple Heart, and Combat Infantryman Badge.  The veteran 
sustained multiple shell fragment wounds to the left leg as a 
result of an injury by a rocket-propelled grenade round in 
October 1969, and was noted to have decreased hearing in the 
right ear secondary to trauma as well as bilateral 
sensorineural hearing loss which was later characterized as 
noise-induced. 

On the veteran's initial VA comprehensive examination in 
April 1973 the veteran was noted to have bilateral high 
frequency hearing impairment.  A March 1993 VA examination 
resulted in a diagnosis of PTSD.  

Service connection for bilateral high frequency hearing loss 
was established by an RO rating action dated in November 
1973.  This disorder was rated noncompensably disabling, 
effective from December 1972.  

Service connection for PTSD rated 30 percent disabling, 
effective from May 1993 was established by an RO rating 
action dated in December 1993.  The RO determination also 
increased the disability evaluation for the veteran's 
service-connected bilateral hearing loss disability from 
noncompensable to 50 percent disabling effective from May 
1993.  

On April 24, 1996 the veteran filed a new claim for increase 
for bilateral hearing loss and PTSD as well as a claim for 
TDIU.  

On his Application for Increased Compensation Based on 
Individual Unemployability, dated in April 1996 the veteran 
reported that he was currently employed in retailed sales 
earning approximately $1,500 a month.  He identified his 
service-connected hearing loss as the cause of his inability 
to follow any substantially gainful employment.  He also 
reported that he had two years of college and an educational 
background in criminal justice. 

A report of contact dated in April 1996 records that the 
veteran had been examined and that positive findings include 
a right femur shorter than left by one-half inch, iliopsoas 
bursitis, trochanteric bursitis and secondary flexion 
contracture of the right hip joint.  A VA physician reported 
that the veteran was seen by him and that due to his 
presenting medical condition it was determined he would 
require physical therapy two times a week for the next four 
weeks.  

On a VA audiological examination in July 1996, the veteran 
reported that his ability to hear clearly had been 
significantly reduced over the past three years, particularly 
on the right side.  On audiological evaluation the veteran 
had pure tone thresholds in the right ear at frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 hertz of 15, 35, 100, 105, 
and 105 decibels, respectively, for a four-frequency average 
of 86 decibels.  Pure tone thresholds in the left ear at 
corresponding frequencies were 10, 35, 85, 90, and 
80 decibels, respectively, for a four-frequency average of 73 
decibels.  Speech recognition discrimination in the right ear 
was 28 percent correct and in the left ear, 70 percent 
correct.  The veteran's examiner concluded as a diagnostic 
impression that the veteran had mild conductive loss at 
1,000 hertz and sudden precipitous drop to a severe to 
profound sensorineural loss between 1,500 and 8,000 hertz in 
the right ear.  In the left ear, the veteran reportedly had 
mild sensorineural loss at 1,000 hertz with precipitous drop 
to severe to profound sensorineural hearing loss between 
1,500 and 8,000 hertz.  The examiner also concluded that the 
veteran had a poor speech discrimination score in the right 
ear and a fair speech discrimination score in the left ear.  

On a PTSD examination in July 1996 it was noted that the 
veteran was currently employed as a manager of a retail store 
and had held this job since 1992.  The veteran informed his 
examiner that he works well and stated that he bonds well 
with his family but avoids other social contacts.  The 
veteran denied problems with authority indicating that he was 
able to handle stress by "walking away."  He noted that in a 
former capacity as a peace officer he had been charged on 
occasions with excessive force but that these charges were 
dismissed.  He said that he left this job before he lost 
control of himself.  He added that his recreational time is 
usually spent with his family or alone.  The veteran stated 
that he experiences sleep disturbances and periods of 
insomnia and interrupted sleep with night sweats.  He also 
said that during waking hours he suffers from lapses of 
concentration during which he wanders off and pursues 
activity for which he later has only vague recollections.  He 
added that he experiences recurrent flashbacks and startles 
severely with unexpected sharp sounds.  He also added that he 
is very uncomfortable and irritable in situations where 
people move behind him or touch him from behind.  On 
objective examination the veteran was noted to be alert and 
oriented in person, place and time.  The veteran exhibited a 
conventional appearance and had no unusual mannerisms or 
behavior.  He was described as friendly and cooperative with 
a normal effect.  His mood was depressed and he was tearful 
when describing stressors.  It was noted that he experiences 
strong sensations of guilt and avoids eye contact when 
describing his stressors.  There was no disturbance of mental 
stream, thought, or perception noted.  Memory and 
concentration were intact and there were no cognitive 
deficit.  Intellect was average and insight was considered 
poor.  The veteran's judgment was noted to be compromised 
under stress.  It was also noted that the veteran becomes 
agitated when provoked.  PTSD was diagnosed as well as 
depressive disorder secondary to PTSD.  The veteran's Global 
Assessment of Functioning scale was 55.  The veteran was 
described as socially avoidant but noted to have a good work 
record.  

On a VA hip examination in July 1996 it was noted the veteran 
was wounded in Vietnam with shrapnel on the left lower leg.  
It was further noted that upon return from Vietnam the 
veteran had between three operations between 1970 and 1972 on 
his hip.  On physical examination the veteran was noted to 
have multiple small shrapnel wound scars on his left calf.  
He had two large surgical scars on the left thigh and one on 
the right thigh.  The left hip had no tenderness.  He could 
flex 135 degrees internally rotate to 90 degrees and 
externally rotate to 45 degrees.  The right hip had no 
tenderness and he could flex to 130 degrees, internally 
rotate to 45 degrees and externally rotate to 30 degrees.  
Status post muscle surgery of both hips was the diagnostic 
appraisal and it was noted that the veteran complained that 
he had pain in his hips while sitting and pain occurring 
intermittently in his right leg.  

On a psychological evaluation afforded to the veteran in May 
1997 the veteran reported service in Vietnam an injury 
therein secondary to a mine explosion.  He also reported that 
he experiences frequent flashbacks associated with combat and 
that he tends to lose consciousness of his current activities 
and will often find himself far away from his intended 
destination usually hours later with no knowledge as to how 
he arrived there.  The veteran described his past work 
history stating that he worked as a correction officer for 
six months and then joined a police force where he was 
charged five times with assault and battery while working in 
this capacity.  He added that he was eventually forced to 
leave that job.  He stated that he then worked in the private 
sector and was dismissed from his employment on several 
occasions because of confrontations with customers.  The 
veteran indicated that he did not like to associate or 
interact with people and that he avoided social contact as 
often as possible.  He also reported that he continues to 
experience anxiety and both short- and long-term memory loss.  
The veteran was administered a battery of psychological 
testing from which his examiner determined that he displayed 
an IQ score that ranged from average to high average level of 
functioning.  It was noted that the veteran relayed various 
episodes that suggested a lack of tolerance with social 
actions and that his past employment history suggested that 
aggressive/hostile impulses appeared to dominate his 
behavioral approach to resolving disagreements.  It was 
recommended that the veteran's best course of action was to 
undergo a sustained trial of psychotherapy in both individual 
and group formats with subsequent determination of 
psychological fortitude and tolerance for vocational or 
academic placement.

On a VA psychiatric examination in July 1997 the veteran was 
noted to be currently unemployed.  The examiner noted that 
the veteran was oriented, relevant and coherent throughout 
the interview, but that he complained of marked problems with 
memory.  It was also noted that in addition to his problems 
with memory he is avoidant of being closed in, avoiding 
theaters, restaurants, ballparks, and any places with crowds.  
It was also noted that the veteran had trouble falling asleep 
with difficulty staying asleep and that he experiences 
nightmares of combat.  The veteran reported his work history 
following service noting that he had a number of jobs 
including a job as a policeman and following this employment 
he worked for a steel company for approximately 13 years.  He 
says his job was ended because his position was phased out 
and he was assigned to training new employees, which he did 
for a period of time until his job was eliminated following 
his return from Desert Storm.  He said he was however able to 
get reinstate with the company and worked there for a number 
of years thereafter until he developed problems including 
inability to tolerate inside work.  He then stated that he 
went to work in the retail business and in this position he, 
on two occasions, became aggressive with customers.  He said 
he was eventually fired because of his confrontation with 
customers as well as his tendency to wander from his job 
site.  He finally indicated that he last worked for a short 
period of time as a cab driver.  The veteran stated his 
marriage was good and that he loves his wife but believes 
that they currently stay together for the benefit of the 
children.  In this regard he noted there was a fair amount of 
alienation in his marital relationship for complex reasons to 
include the location of their residence in a congested area.  
He also noted that he had a good relationship with his adult 
son, but that he had no friends at the current time.  On 
mental status assessment, the veteran was described as a 
bright, thoughtful individual with some authentic amiability 
who suffered from severe PTSD.  It was noted that he was 
overaggressive, defensive, and in a barely disguised way, 
ready to fight.  It was also noted that he was preoccupied 
with guilt and that his inner life is heavily burdened by 
anger, resentment, guilt, readiness for fighting and fear of 
the consequences of aggression.  It was also noted that his 
defensive stance had made relations with peers, supervisors 
and customers persistently and deeply problematic.  The 
examiner concluded that the veteran presented with severe 
PTSD due to heavy combat.  

On an August 1997 psychological evaluation in connection with 
Social Security disability benefits it was noted that the 
veteran had a poor work history since Vietnam, lives with his 
wife and three children, and spends his day walking along 
coastal areas and inland woods.  On mental status examination 
the veteran was described as well-built and appearing his 
stated age.  It was noted that he was also well-groomed and 
dressed.  The veteran was described as withdrawn with 
psychomotor retardation, and it was noted that he spoke 
slowly and often up to delay.  He did speak coherently.  His 
affect was constricted and his mood was angry and depressed.  
There were no hallucinations, delusions, or suicide thoughts.  
Chronic PTSD was diagnosed.  

On a Social Security Administration orthopedic disability 
examination in August 1997 the veteran complained of pain in 
his right leg shooting down from his low back since 1991.  On 
physical examination the veteran was described as a 
well-developed, well-nourished individual who ambulated 
without any assistive device with a normal heel-to-toe gait 
pattern.  It was noted that he appeared to have decreased 
hearing and frequently requested a repeat of questions and 
commands during the examination.  Discomfort on the right hip 
was noted and there was a one-inch difference of the right 
side compared to the left side in circumference.  Range of 
motion showed decreased movement of the right hip.  

The disability evaluation for the veteran's service-connected 
PTSD was increased from 30 percent to 50 percent disabling by 
an RO rating action dated in October 1997.  

The Social Security Administration notified the veteran by 
letter dated in October 1997 that he had been awarded 
disability benefits by that agency as they found he had 
become disabled under their rules on October 31, 1996.  

In an application for increased compensation based on 
unemployability received in May 1998 the veteran stated that 
he last worked full time in October 1996.  He further stated 
that at that time he became too disabled to work.  

In a statement dated in July 1998 the veteran's then employer 
reported that the veteran had performed work as a taxi driver 
part time from January 3, 1997 to April 11, 1997 and that 
during this period the veteran had earned $1,515.25.  He 
further reported that the veteran's employment was terminated 
because of hearing problems as well as a personality problem.  

On a VA PTSD examination in January 1999, it was noted that 
the veteran was currently unemployed and had not worked since 
March 1997 when he was employed as a taxi driver.  The 
veteran described himself as socially isolated and distant 
from his family, and reported episodes of agitation with 
minor provocations and confrontational and aggressive 
behavior with co-workers, customers, and supervisors.  On 
mental status examination the veteran was noted to have 
several days beard growth but otherwise to have a 
conventional appearance.  He was tense, irritable, and his 
speech was loud.  His responses were short and 
nonspontaneous.  His affect was constricted and mood was 
depressed.  Paranoid persecutory ideation was expressed and 
it was observed that the veteran was suspicious of the 
motives of others towards him.  There were no disturbances of 
mental stream, thought, or perception.  Memory and 
concentration were at times impaired; however, there was no 
formal cognitive deficit noted.  The veteran's judgment was 
reported to be compromised under stress and it was noted that 
he becomes agitated and aggressive when provoked.  PTSD, 
depressive disorder with paranoid features secondary to PTSD 
was the Axis I diagnosis and the veteran's global assessment 
of functioning scale for PTSD was assessed at 25.  The 
examiner commented that the veteran was socially isolated, 
persistently irritable, depressed, and suspicious of others.  
It was also noted by the examiner that the veteran is not 
able to work with others and has no goal-directed activities.  
It was further noted by the examiner that the veteran is 
intolerant to criticism and becomes agitated and combatant 
when provoked.  

On VA audiological evaluation in January 1999 the veteran 
reported that his ability to understand speech had 
deteriorated noticeably since his last examination in 1996.  
Audiological evaluation found that pure tone thresholds in 
the right ear at frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 hertz were 25, 40, 95, 105, and 105 decibels, 
respectively, for a four-frequency average of 87 decibels.  
Pure tone threshold levels in the left ear at corresponding 
frequencies were 10, 30, 90, 100, and 90 decibels for a four-
frequency average of 78 decibels.  Speech recognition in the 
right ear was 36 percent correct and 68 percent correct in 
the left ear.  Right ear mild conductive hearing loss at 
1,000 hertz with a precipitous severe to profound 
sensorineural hearing loss between 1,500 and 8,000 hertz and 
left ear mild sensorineural hearing loss at 1,000 hertz with 
a precipitous severe to profound sensorineural loss between 
1,500 and 8,000 hertz were the diagnoses rendered.

On a VA orthopedic examination in January 1999 the veteran 
was noted on physical examination to walk with a gross limp, 
antalgic gait favoring his right hip.  Right hip flexion was 
limited to approximately 90 degrees.  Left hip flexion was 
approximately to 100 degrees.  Leg length measurements showed 
that the veteran's left leg was one inch longer than his 
right.  X-rays of the veteran's pelvis and left hip showed a 
large osseous fragment just lateral to the acetabulum on the 
left.  The right hip appeared intact with no evidence of 
active bone disease or bone destruction.  Status post 
traumatic injuries both hips and status post soft tissue 
procedures bilateral hips with evidence of post-traumatic 
evulsion fracture of the pelvis, leg length discrepancy and 
gait disturbance were the diagnoses.  The veteran's 
orthopedic examiner stated that the veteran's ability to 
obtain or retain substantially gainful employment is most 
likely limited by his service-connected orthopedic condition.  

Analysis

Under the applicable criteria disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. §§ 4.2, 4.41, the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  When there is a 
question as of which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

A.  Increased Evaluation for PTSD for the 
Period April 24, 1996 to January 11, 1999

The veteran is seeking an increased evaluation in excess of 
50 percent for PTSD for the period noted above.  The Board 
observes that during the pendency of this appeal and after 
receipt of additional evidence to include the veteran's PTSD 
examination report on January 12, 1999 the RO issued a rating 
decision in September 1999 that increased the disability 
evaluation of the veteran's PTSD from 50 percent to 
100 percent, effective from January 12, 1999.  The 50 percent 
rating, however, is still in effect for the period prior to 
January 12, 1999, noted above.  The veteran has continued to 
disagree with the February 1997 rating decision on which this 
appeal ensued and consequently the issue before the Board is 
captioned accordingly.  

Effective November 7, 1996 VA-issued revised regulations 
amending a portion of the rating schedule dealing with mental 
disorders.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Because the period on appeal 
includes a period prior to November 7, 1996 the Board in 
determining the correct rating for this period must evaluate 
the veteran's symptomatology under both the old and revised 
criteria for PTSD pursuant to Diagnostic Code 9411.  

Under the criteria applicable prior to November 7, 1996 a 
10 percent evaluation for PTSD was warranted for the 
existence of one of the following conditions:  The attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there were total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  Hence the rating criteria set forth three 
independent bases for granting a 100 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).

Also under the old criteria a 70 percent evaluation for PTSD 
was warranted where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  A 50 percent 
evaluation for PTSD was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and by reason of the 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

Under the new rating schedule, effective November 7, 1996, a 
100 percent evaluation for PTSD is warranted for total 
occupational and social impairment.  A total occupational and 
social impairment includes symptoms such as the following:  
Gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance or minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  

Also, under the new criteria, a 70 percent rating is 
available for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent rating is available for occupational and social 
impairment with reduced reliability in productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of mood and motivation; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

In view of the evidence summarized above, the Board finds for 
the period April 24, 1996 to January 11, 1999 that the 
veteran's PTSD is properly rated under Diagnostic Code 9411 
at a 50 percent rating under both the old and new rating 
criteria.  The evidence shows that the veteran's predominant 
symptomatology consists of sleep disturbance, social 
avoidance behavior, problems with anger, irritability and a 
tendency towards aggressive behavior as well as difficulty at 
work in maintaining long-term stable employment.  However, he 
has no speech or communication problems, no suicidal or 
homicidal ideations and no problems with appearance or 
grooming.  

In evaluating the medical evidence the Board notes that on VA 
PTSD examination in July 1996 the veteran was assigned a 
Global Assessment of Functioning (GAF) score of 55.  The GAF 
is scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  According to the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, (DSM-IV), a GAF score of 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupational, or 
social functioning.  The Board finds no reason to disagree 
with this assessment as it is in accordance with the evidence 
in its entirety for the period in question.  During this 
period, there is no evidence of suicidal ideation, 
obsessional rituals interfering with routine activities, 
speech intermittently illogical, obscure or irrelevant, 
spacial disorientation or neglect of personal hygiene.  
Although depression was noted during this period the evidence 
does not show near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively.  

In regard to difficulty in adapting to stressful 
circumstances, including work or a work-like setting, the 
veteran was noted on VA examination in July 1996 to have had 
continual employment as a manager of a retail store since 
1992 and he reported during this time that he "worked well."  
While he reported on VA examination in January 1999 that he 
was currently unemployed and has been since March 1997, it is 
not shown that the veteran's unemployment results solely from 
his reported confrontational behavior attributable to PTSD.  
Although it is evident from the record that the veteran's 
symptoms result in difficulty in establishing and maintaining 
effective work relationships, the Board finds that during the 
period from April 24, 1996 to January 11, 1999 this 
difficulty was not so severe as to reflect greater than a 
50 percent rating.  

In regard to the veteran's ability to establish and maintain 
effective relationships, the Board notes that the veteran may 
have shown some difficulty in this regard but the evidence 
does not show an "inability" to establish and maintain 
effective relationships, which is the hallmark of a 
70 percent rating.  The Board notes that despite the 
difficulties noted in the evidence, the veteran has been able 
to maintain a longstanding relationship with his wife and 
immediate family to include his adult son and is able to 
maintain some work relationships due to what has been 
characterized by his examiner as a genuine affability, which 
was noted to coexist with his defensive style.  

The Board has also reviewed the veteran's symptoms under the 
criteria effective prior to November 7, 1996.  The Board does 
not find that the veteran's ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired during this period.  In this regard, the Board notes 
the discussion above, and finds that although the evidence 
shows that the veteran reported that he has been 
confrontational and was noted to have a lack of tolerance 
with social interactions, the evidence does not support a 
classification of these difficulties as a severe impairment.  
Nor does the Board find that the veteran displays 
psychoneurotic symptoms of such severity and persistence that 
there was a severe impairment in his ability to obtain or 
retain employment during this period.  In this regard the 
Board notes evidence that despite difficulty in the working 
setting, the veteran was able to function in employment 
situations in the immediate period preceding his award of 
Social Security Administration disability benefits in October 
1997.  

In sum, the Board finds that the evidence of record, 
including outpatient treatment records and VA and private 
examination reports, as well as the veteran's GAF score 
measured as 55 on VA examination in July 1996, more nearly 
approximates symptomatology consistent with a rating of 
50 percent for the veteran's service-connected PTSD for the 
period April 24, 1996 to January 11, 1999. 

The Board finds that as the preponderance of the evidence is 
against a rating higher than 50 percent for the time period, 
application of the benefit of the doubt doctrine is not 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

B.  Increased Evaluation for Bilateral Hearing Loss

The VA rating schedule that addresses the ear and other sense 
organs was amended effective January 10, 1999.  66 Fed. Reg. 
25, 202 (1999).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and revised 
criteria will be considered in evaluating the veteran's 
bilateral hearing loss.  As noted before the Court has held 
that where there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has provided otherwise or has 
authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
regulatory criteria of Diagnostic Code 6100 may be applied 
prospectively, but the statutory changes established in June 
1999 may only be applied from the date forward.  38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000.  

Under the previous regulations, evaluations of defective 
hearing range from noncompensable to 100 percent disabling 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric test in the frequencies 1,000, 
2,000, 3,000, and 4,000 hertz, with 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 (1998).  

The current version of the rating schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a State-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1,000, 2,000, 3,000 
and 4,000 hertz, divided by four.  38 C.F.R. § 4.85 (2002). 
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear, the horizontal row represents the ear 
having the poor hearing and the vertical column represents 
the ear having the better hearing.  Id.  

Under the new criteria, Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) 
(2002).  When the pure tone thresholds at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2002).  When the pure tone threshold is 
30 decibels or less at 1,000 hertz and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b) (2002).  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz, is 
55 decibels or more a rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in a higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).  When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation from hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2002).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran's audiological evaluation conducted in June 1996 
showed that for right ear, pure tone thresholds were 35, 100, 
105 and 105 decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively for an average of 86 decibels.  For the left ear 
pure tone thresholds were 35, 85, 90, and 90 decibels, 
respectively, at the same frequencies for an average of 
73 decibels.  Speech discrimination was 28 percent correct 
for the right ear and 70 percent correct for the left ear.  
These results correspond to level XI on the right ear and VI 
in the left ear, and support the assignment of a 50 percent 
evaluation under Table VII, effective prior to or as of 
June 10, 1999.

Essentially similar results are found on using the data from 
the veteran's January 1999 VA audiological evaluation.  This 
testing resulted in a four-frequency average of 87 decibels 
in the right ear with speech discrimination score of 
36 percent correct and a four-frequency average of 
78 decibels in the left ear with speech discrimination score 
of 68 percent.  These findings correspond to level X hearing 
in the left ear and level VI hearing in the right ear, and 
also support the assignment of a 50 percent evaluation under 
Table VII, effective prior to and as of June 10, 1999.  

However, on his most recent audiological evaluation in 
January 1999, the veteran exhibited an exceptional pattern of 
hearing loss under 38 C.F.R. § 4.86(a), as his pure tone 
thresholds in the left ear on that evaluation was 30 decibels 
at 1,000 hertz and 90 decibels at 2,000 hertz.  The veteran 
therefore is afforded a numeric designation of Roman numeral 
VII for his left ear hearing loss under Table VI.  Entering 
this category designation of level X hearing in the right ear 
and level VII hearing in the left ear produces a disability 
evaluation of 60 percent under the new rating criteria.  

The Board points out that the new rating criteria, which 
results in a 60 percent evaluation for the service-connected 
disability, stems from the revision of 38 C.F.R. § 4.86, 
which provides for exceptional patterns of hearing 
impairment, and may not be applied prior to the effective 
date of the revised regulation.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 65 Fed. Reg. 33422, VAOPGCPREC 3-2000, slip op. 
at 7-8 (2002); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  Therefore, the Board determines that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation in excess of 50 percent prior to 
June 10, 1999, and in excess of 60 percent from June 10, 
1999, for his bilateral hearing loss.

Here, the objective evidence simply has not shown that the 
veteran's bilateral hearing loss has increased to a level 
greater than 50 percent prior to June 10, 1999, nor has it 
increased to a level greater than 60 percent after June 10, 
1999.  The veteran's contention that his hearing loss is more 
disabling than currently evaluated are insufficient to 
establish entitlement to an increased evaluation for the 
disability both prior to and after June 10, 1999, as 
disability ratings for hearing impairment as noted previously 
are derived by a mechanical application of the rating 
schedule.  See Lendenmann, supra.  Thus, the mechanical 
application clearly establishes a 50 percent rating prior to 
June 10, 1999, and no more than a 60 percent rating from 
June 10, 1999.

C.  A TDIU Prior to April 12, 1997

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability rated at 
60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met entitlement 
to the benefits under an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2002).  

In this case the RO found in its September 1999 rating 
decision that the veteran's disabilities precluded him from 
being able to secure or follow a substantially gainful 
occupation since April 12, 1997 the day following his last 
day of work as a part-time taxi driver as reported by his 
employer in July 1998.  

We have carefully reviewed the clinical evidence concerning 
the veteran's service-connected disabilities as well as the 
opinions of the veteran's VA examiners in January 1999 
related to the restrictions on his employment imposed by both 
his service-connected orthopedic and psychiatric 
disabilities.  We find from the evidence presented including 
the determination made by the Social Security Administration 
in October 1997 that the veteran ceased to be gainfully 
employed in October 1996 in accordance with his statements to 
this effect received in May 1998.  

While the veteran subsequent to October 1996 had part-time 
employment as a taxi driver for a limited period in 1997 the 
Board finds that this employment amounts to no more than 
marginal employment.  Marginal employment shall not be 
considered substantially gainful employment.  See 38 C.F.R. 
§ 4.16(a).  Also, the question in determining whether a 
veteran is entitled to a TDIU is whether the veteran is 
capable of performing physical and mental acts required by 
employment not whether the veteran can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

In sum, the evidence in its entirety persuades us that the 
veteran is precluded from all forms of substantially gainful 
employment, including that of a sedentary nature, as a result 
of his service-connected disability and has been since 
October 1, 1996.  


ORDER

Entitlement to an increased evaluation in excess of 
50 percent, for the period from April 24, 1996 to January 11, 
1999, for PTSD is denied.  

Entitlement to an increased evaluation in excess of 50 
percent for the period from April 24, 1996 to June 9, 1999, 
and in excess of 60 percent for the period from June 10, 
1999, for bilateral hearing loss is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a total disability based on 
individual unemployability due to service-connected 
disabilities, for the period from October 1, 1996, is 
granted.  



____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

